BARKETT, Justice,
concurring in part, dissenting in part.
Based on prior case law, I agree that Robinson’s convictions should be affirmed. However, based on the standard of Tedder v. State, 322 So.2d 908 (Fla.1975), I do not believe that the jury recommendation of life imprisonment should be disregarded. Based on the circumstances of the killings, as well as the evidence of nonstatutory mitigation, I cannot say that no reasonable person could have recommended a life sentence here. See id.; Hallman v. State, 560 So.2d 223, 226-27 (Fla.1990).